Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on February 26, 2021, the following has occurred: claim(s) 1, 27, 31, and 50-51 have been amended. Now, claim(s) 1-2, 5-7, 9-10, 13, 17, 26-28, 31-32, 34-36, 43, 45, 47-48, and 50-51 are pending.

Claim Objections
Claim 1 objected to because of the following informalities:  “a neutrophil count or the user”.  Appropriate correction is required. For examination purposes, the Examiner will interpreted the recited claim portion as “a neutrophil count of the user”.
Claim 50 objected to because of the following informalities:  “a neutrophil count or the user”.  Appropriate correction is required. For examination purposes, the Examiner will interpreted the recited claim portion as “a neutrophil count of the user”.
Claim 51 objected to because of the following informalities:  “a neutrophil count or the user”.  Appropriate correction is required. For examination purposes, the Examiner will interpreted the recited claim portion as “a neutrophil count of the user”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 5-7, 9-10, 13, 17, 26-28, 31-32, 34-36, 43, 45, 47-48, and 50-51 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites method, comprising: at an Internet-enabled electronic device with a display: while running an application on the Internet-enabled electronic device: providing, on a repeating basis over a period of time, a questionnaire within the application regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from a chronic gastrointestinal indication associated with a user, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated with a corresponding condition in the plurality of conditions and (ii) comprises an affordance that is configured to allow the user to select between a low value and a high value to indicate a degree to which the user presently associates with the corresponding condition; storing responses to the questionnaire in a data store associated with the user in the electronic device each time the user responds to the questionnaire using the affordances associated with the plurality of questions of the questionnaire; responsive to a report request from the user, providing a user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period of time, within the application, based upon answers to the plurality of questions in the questionnaire at each 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, but for the recitation of "an Internet-enabled electronic device," the providing and storing steps could be accomplished by a user asking questions from a questionnaire to a patient and recording the answers every time the questionnaire is delivered to the patient, which can be reiterated to the patient if asked. Similarly, but for recitation of "an Internet-enabled electronic device," the communicating step could be accomplished by a user delivering the questionnaires to a practitioner that the user has finished after interviewing the patient. Claim 2 further defines the practitioner requesting the user to initiate an activity based on the questionnaires. Claims 5-7, 9- 10, 13, 17, 26-28, 31-32, 34-36, 43, 45, and 47-49, further define the questionnaire's contents and 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example the claims recite "an Internet-enabled electronic device" that is used in providing the questionnaire, storing responses to questionnaire, providing a user report based on request, and communicating the information to another device. The written description discloses that the recited computer components encompass generic components including "In some embodiments, the Internet- enabled electronic device is a tablet or smart phone (524)." (See Paragraph [00111]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
Claims 50-51 recite the same functions as claims 1, 5-7, 9-10, 13, 17, 26-28, 31-32, 34- 36, 43, 45, and 47-49, but in non-transitory computer readable storage medium and system.
Therefore, these claims also recite abstract ideas that fall into the "Certain Methods of Organizing Human Activity" grouping of abstract ideas as explained above. These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9, 13, 27-28, 31-32, 34-36, 45, 47-48, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (U.S. Patent Pre-Grant Publication No. 2016/0063205) in view of Dawson et al. (U.S. Patent Pre-Grant Publication No. 2016/0379511) in further view of Melker et al. (U.S. Patent Pre-Grant Publication No.2007/0258894).
As per independent claim 1, Moturu discloses a method, comprising: at an Internet-enabled electronic device with a display: while running an application on the Internet-enabled electronic device: providing, on a repeating basis over a period of time, a questionnaire within the application regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from a chronic gastrointestinal indication associated with a user, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated with a corresponding condition in the plurality of conditions and (ii) comprises an affordance that is configured to allow the user to select between a low value and a high value to indicate a degree to which the user presently associates with the corresponding condition (See Paragraphs [0030]-[0037]: A process is described to deliver different subsets of the set of symptom-assessment surveys at different time points of the set of time points, these surveys can be focused on pain assessment, assessment of daily functioning and/or activity, as affected by a condition or disorder of the patient, and sliding scales are accessible to the user to demonstrate the patient's state based on low values to high values, which the Examiner is interpreting to encompass the claimed portion and is interpreting the surveys to encompass questionnaires.); storing responses to the questionnaire in a data store associated with the user in the electronic device each time the user responds to the questionnaire using the affordances associated with the plurality of questions of the questionnaire (See Paragraph [0078]: Data processed or produced by modules of the system can be configured to facilitate storage of data locally on the individual's mobile device, which the Examiner is interpreting to encompass the claimed portion.); responsive to a report request from the user, providing a user report comprising a respective single scalar value representing a quality of life measure 
While Moturu teaches a method for managing a patient's quality of life, Moturu may not explicitly teach a patient's quality of life measurements based on chronic gastrointestinal indications; and communicating information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device for evaluation by a medical practitioner.
Dawson teaches a method capable of identifying chronic gastrointestinal indications (See Paragraphs [0142]-[0143]: A profile can be created for a patient that has fast change 
While Moturu/Dawson teaches a method that is able to utilize responsive to a report request from the user, providing a user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period of time, within the application, based upon answers to the plurality of questions in the questionnaire at each respective time point in the plurality of time points, wherein each respective single scalar value representing a quality of life measure incorporates (i) a subjective assessment, made by the user, of a social factor affected by the chronic gastrointestinal indication at the respective time point, wherein the social factor is a mood of the user, an anxiety level of the user, a depression level of the 
Melker teaches a method capable of (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count of the user, or a weight of the user (See Paragraph [0116]: Level of red blood cells (RBCs) and white blood cells (WBCs) can be used to diagnose and/or treat diseases, which the Examiner is interpreting to encompass an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moturu/Dawson to include an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a white blood cell count of the user as taught by Melker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson with Melker with the motivation of improving cost and time efficiency (See Background of Melker in Paragraph [0024]).
As per claim 2, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches receiving a psychosocial intervention request from the remote device (See Paragraphs [0064]-[0065]: An alert is transmitted to an entity associated with an individual, the entity can be a caretaker, the alert prompts the entity to push for a therapeutic intervention to address the issue the method identified, which the Examiner is interpreting the therapeutic intervention that is recommended for an issue to encompass a psychosocial intervention request.); and responsive to receiving the psychosocial intervention request, providing a psychosocial interaction activity to the user within the application (See Paragraph [0065]: The dashboard can further provide an option to resolve the alert and can provide the patient with a short term plan to the patient to improve the patient's pain-related state in an acute manner or a long term plan, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 5, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the plurality of conditions comprises anxiety, fatigue, social discomfort, leisure, stress level, abdomen pain, depression, gas, weight maintenance, tension, bowel incident, and anger (See Paragraphs [0016]-[0018]: A variety of symptoms can be analyzed to identify the disorder or disease, for example fatigue and pain.).
As per claim 6, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the low value is a numerical I indicating that the user does not associate with the corresponding condition and the high value is a numerical 10 indicating the user highly associates with the corresponding condition (See Paragraph [0034]: The symptom- assessment surveys can include surveys focused on the assessment of 
As per claim 7, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the providing questionnaire is done on a recurring basis (See Paragraph [0032]: The symptom-assessment surveys can be provided at a plurality of different time points.).
As per claim 9, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the user report further comprises a condition plot as function of time derived from the responses to the questionnaire (See Paragraph [0065]: A graphic can be displayed to display values of one or more scores of a survey and a pain-related parameter over time, which the Examiner is interpreting to encompass the claimed portion).
As per claim 13, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu may not explicitly teach wherein the chronic gastrointestinal indication is inflammatory bowel disease, obesity, irritable bowel syndrome, gastrointestinal neoplasia, Celiac disease, a food allergy, or a food intolerance.
Dawson teaches a method that teaches wherein the chronic gastrointestinal indication is inflammatory bowel disease, obesity, irritable bowel syndrome, gastrointestinal neoplasia, Celiac disease, a food allergy, or a food intolerance (See Paragraph [0258]: A database of individuals can be utilized to identify the gastrointestinal issue as irritable bowel syndrome, which the Examiner is interpreting to encompass the claimed portion.). It would have been 
As per claim 27, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the user report comprising the respective single scalar value representing the quality of life measure is interactive and includes instructions for providing the user an action plan based upon the quality of life measure upon request of the user (See Paragraph [0065]: The dashboard can provide short term and long term plans for a patient, and can display values of one or more scores of a survey and/or pain-related parameter over time.).
As per claim 28, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the Internet-enabled electronic device further comprises an alerts lookup table comprising a plurality of alerts, wherein each alert comprises a corresponding trigger condition in a plurality of trigger conditions and an action in a plurality of actions, and wherein the application compares the quality of life score of the user on a temporal basis with each trigger condition of each alert in the alerts lookup table and, when the quality of life score of the user on the temporal basis matches a trigger condition of a first alert in the plurality of alerts, the corresponding action of the first alert is fired, wherein the trigger condition for the first alert is a drop in the quality of life score by a predetermined amount over a predetermined amount of time, and wherein the first alert is a 
As per claim 31, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu may not explicitly teach wherein the respective single scalar value representing the quality of life measure of the user at each respective time point is color coded using a color schema, wherein each color in the color schema indicates a different quality of life tertile.
Dawson teaches a method wherein the respective single scalar value representing the quality of life measure of the user at each respective time point is color coded using a color schema, wherein each color in the color schema indicates a different quality of life tertile (See Paragraph [0055] and Figures 27-28: Pictorial and graphical visualization can be shown to dictate the physical, mental, and social health determinants which provides accessible and intuitive representations of health and wellbeing data which can utilize colors to dictate the differences, which the Examiner is interpreting the graphical representations in Figures 27-28 to encompass the graphical quality of life measure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu to include specific graphical quality of life measure requirements as taught by Dawson to specify the visualization of quality of life. One of ordinary skill in the art before the effective filing date of the claimed invention would have 
As per claim 32, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the affordance of a question in the plurality of questions is a slide bar that is configured to be moved by the user to any one of a predetermined number of positions between and inclusive of the low value and the high value to indicate a degree to which the user presently associates with the corresponding condition (See Paragraph [0033]: The symptom-assessment surveys are utilized by the use of scales, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 34, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the social factor comprises a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, or fatigue incurred by the user (See Paragraph [0033]: The user can rate the pain they are experiencing based on a sliding scale from 0-10.) and wherein the illness factor comprises a number of bowel movements per day incurred by the user (See Paragraph [0034]: Behavioral traits can be recorded in the symptom-assessment surveys, which the Examiner is interpreting it to be reasonable to encompass a patient recording amounts of bowel movements per day if asked.).
As per claim 35, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the plurality of questions in the questionnaire includes a mobility query, a self-care query, and an activity query (See Paragraphs [0033]-[0035]: The patient is provided survey questions to assess the patient's 
As per claim 36, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further comprises a medication module that tracks one or more medicines that the user is taking to alleviate the chronic gastrointestinal indication (See Paragraph [0040]: Prior knowledge of patient's medication regimen can be used in the system to show adherence of the patient to a medication regimen, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Dawson to identify the specific condition to treat.).
As per claim 45, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a medications / medication history module that tracks the use of medications by the user, the medications / medication history module comprising: an input mechanism for inputting medication types and medication usage by the user (See Paragraph [0040]: For individuals following a medication regimen for treatment or maintenance of health in relation to pain and/or other comorbid conditions can include generation of an adherence model, which the Examiner is interpreting to encompass the claimed portion of tracking the use of medications, and that the knowledge of the user's medication use would have to be inputted by the user or a user's proxy to be known by the process.
As per claim 47, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a medical practitioner caretaker module that tracks contact information for medical practitioner caretakers associated with the user, the medical practitioner caretaker module comprising: 
As per claim 47, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a pharmacy module that tracks contact information for one or more pharmacies associated with the user, the pharmacy module comprising: an input mechanism for inputting pharmacy information by the user (See Paragraph [0068]: Automatic initiation of medication provision can be initiated to the user as a recommended plan to continue, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 50, Moturu discloses a computer-readable medium for monitoring a chronic gastrointestinal indication, wherein the non-transitory computer readable storage medium stores instructions, which when executed by a first Internet-enabled device, cause the first Internet-enabled device to: provide, on a repeating basis over a period of time, a questionnaire within an application regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from the chronic gastrointestinal indication, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated with a corresponding condition in the plurality of conditions and (ii) comprises an affordance that is configured to allow the user to select between a low value and a high value to indicate a degree to which the user presently associates with the corresponding condition (See Paragraphs [0030]-[0037]: A process is described to deliver different subsets of the set of symptom-assessment 
While Moturu teaches a computer-readable medium for managing a patient's quality of life, Moturu may not explicitly teach a patient's quality of life measurements based on chronic gastrointestinal indications; and communicate information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device other than the first device, for evaluation by a medical practitioner.
Dawson teaches a computer-readable medium capable of identifying chronic gastrointestinal indications (See Paragraphs [0142]-[0143]: A profile can be created for a patient that has fast change components that include factors such as symptoms and these symptoms can be linked to gastrointestinal disease, which  the Examiner is interpreting  to encompass  the claimed  portion.); and communicate information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device other than the first device, for evaluation by a medical practitioner (See Paragraph [0150]: Evaluation is guided by a specialist and the data of a patient can be communicated to a specialist, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable medium of Moturu to include chronic gastrointestinal indications and communicating information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote 
While Moturu/Dawson teaches a computer-readable medium that is able to utilize responsive to a report request from the user, providing a user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period as a function of time based upon answers to the plurality of questions in the questionnaire at each respective time point in the plurality of time points, wherein each respective single scalar value representing a quality of life measure incorporates (i) a subjective assessment, made by the user, of a social factor affected by the chronic gastrointestinal indication at the respective time point, wherein the social factor is a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, fatigue incurred by the user, an amount of sports engaged by the user, or an amount of tension incurred by the user, Moturu/Dawson may not explicitly teach (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count or the user, or a weight of the user.
Melker teaches a computer-readable medium capable of (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the 
As per independent claim 51, Moturu discloses an Internet-enabled computer system, comprising one or more processors; memory; and one or more programs stored in the memory for execution by the one or more processors, the one or more programs comprising instructions for: providing, on a repeating basis over a period of time, a questionnaire regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from a chronic gastrointestinal indication associated with a user, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated with a corresponding condition in the plurality of conditions and (ii) comprises an affordance that is configured to allow the user to select between a low value and a high value to indicate a degree to which the user presently 
While Moturu teaches a system for managing a patient's quality of life, Moturu may not explicitly teach a patient's quality of life measurements based on chronic gastrointestinal indications; and communicate information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device other than the first device, for evaluation by a medical practitioner.
Dawson teaches a system capable of identifying chronic gastrointestinal indications (See Paragraphs [0142]-[0143]: A profile can be created for a patient that has fast change components that include factors such as symptoms and these symptoms can be linked to gastrointestinal disease, which  the Examiner is interpreting  to encompass  the claimed  portion.); and communicating information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device other than the first device, for evaluation by a medical practitioner (See Paragraph [0150]: Evaluation is guided by a specialist and the data of a patient can be communicated to a specialist, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moturu to include chronic gastrointestinal indications and 
While Moturu/Dawson teaches a system that is able to utilize responsive to a report request from the user, providing a user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period as a function of time based upon answers to the plurality of questions in the questionnaire at each respective time point in the plurality of time points, wherein each respective single scalar value representing a quality of life measure incorporates (i) a subjective assessment, made by the user, of a social factor affected by the chronic gastrointestinal indication at the respective time point, wherein the social factor is a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, fatigue incurred by the user, an amount of sports engaged by the user, or an amount of tension incurred by the user, Moturu/Dawson may not explicitly teach (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count or the user, or a weight of the user.
Melker teaches a system capable of (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count or the user, or a weight of the user (See Paragraph [0116]: Level of red blood cells (RBCs) and white blood cells (WBCs) can be used to diagnose and/or treat diseases, which the Examiner is interpreting to encompass an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moturu/Dawson to include an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a white blood cell count of the user as taught by Melker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson with Melker with the motivation of improving cost and time efficiency (See Background of Melker in Paragraph [0024]).
Claims 10, 17, 26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (U.S. Patent Pre-Grant Publication No. 2016/0063205) in view of Dawson et al. (U.S. Patent Pre-Grant Publication No. 2016/0379511) in view of Melker et al. (U.S. Patent Pre-Grant Publication No. 2007/0258894) in further view of Frey (U.S. Patent Pre-Grant Publication No. 2013/0035951).
As per claim 10, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the user report 
Frey teaches a method wherein the user report further comprises a checklist of care indicating number of care tasks associated with the chronic gastrointestinal indication the user has completed and wherein the user report further comprises an indication of a number of hospital and emergency room visits the user has participated in during a predetermined period of time (See Paragraphs [0284]-[0287]: Patient Outcome Reports are generated to identify if the patient has adhered to the patient care plan and exemplary indexes include the general quality of life questionnaires, which the Examiner is interpreting the patient care plan to accomplish the checklist of care and the Examiner is interpreting the access to electronic medical records or electronic health records would encompass knowledge the number of hospital and emergency room visits the user has participated in prior (See Paragraph [0165]: The profile can include any information regarding a subject preparing to undergo a non-emergent surgery.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu/Dawson/Melker to include patient outcome reports as taught by Frey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker with Frey with the motivation of improving assessment and treatment of scheduled patients (See Background of Frey in Paragraph [0006]).
As per claim 17, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the user has undergone a bariatric surgical procedure to alleviate the chronic gastrointestinal condition wherein the bariatric surgical procedure is selected from the group consisting of a gastric bypass, a sleeve gastrectomy, an insertion of an adjustable gastric band, or a biliopancreatic diversion with duodenal switch.
Frey teaches a method wherein the user has undergone a bariatric surgical procedure to alleviate the chronic gastrointestinal condition wherein the bariatric surgical procedure is selected from the group consisting of a gastric bypass, a sleeve gastrectomy, an insertion of an adjustable gastric band, or a biliopancreatic diversion with duodenal switch (See Paragraph [0032]: The subject can be a post-surgical patient who has had bariatric surgery, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu/Dawson/Melker to include specificity of the patient's identity as taught by Frey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker with Frey with the motivation of improving assessment and treatment of scheduled patients (See Background of Frey in Paragraph [0006]).
As per claim 26, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the user report further comprises a visual representation of resource utilization.
Frey teaches a method wherein the user report further comprises a visual representation of resource utilization (See Paragraph [0289]: The patient outcome report can 
As per claim 43, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the application further includes a resource use module that tracks utilization of the user of one or more resources, the resource use module comprising: an input mechanism for inputting usage by the user of resources in the one or more resources, and a plotting mechanism for plotting usage of the one or more resources by the user over a period of time, wherein the one or more resources is a plurality of resources and the plurality of resources comprises emergency room visits and hospitalization visits.
Frey teaches a method that discloses wherein the application further includes a resource use module that tracks utilization of the user of one or more resources, the resource use module comprising: an input mechanism for inputting usage by the user of resources in the one or more resources, and a plotting mechanism for plotting usage of the one or more resources by the user over a period of time, wherein the one or more resources is a plurality of resources and the plurality of resources comprises emergency room visits and .

Response to Arguments
In the Remarks filed on February 26, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the claimed portion does not recite an abstract idea, that the claims do not relate to teaching or following rules or instructions, that the steps relating to “the providing and storing steps could be accomplished by a user asking questions from a questionnaire to a patient and recording the answers every time the questionnaire is delivered to the patient” and “the communicating step could be accomplished by a user delivering the questionnaires to a practitioner” are not steps that could be accomplished by a person because the objective of the steps is to eliminate the need and that the claims do not recite that these steps would be done in real time, and that the claims are tailored to address a particular medical problem, the problem being management of chronic gastrointestinal disorder, by integrating the abstract idea into a practical application by reciting an improvement to another technology or technical field; (2) the Applicant compares the recited claims to Example 42 of the U.S.P.T.O. Subject Matter Eligibility Examples as Example 42 relates to a network-based patient management method that collects, converts and consolidates patient information and that the analysis of Example 42 find the claim is patent eligible because it integrates the method of organizing human activity into a practical application that includes a combination of elements. including storing information, providing remote access over a network, converting updated information to a standardized format, automatically generating a message, and transmitting the message; (3) Moturu and Dawson do not teach or suggest combining a subjective assessment of 
In response to argument (1), the Examiner disagrees with the Applicant. The Examiner disagrees with the Applicant’s argument that the steps relating to “the providing and storing steps could be accomplished by a user asking questions from a questionnaire to a patient and recording the answers every time the questionnaire is delivered to the patient” and “the communicating step could be accomplished by a user delivering the questionnaires to a practitioner” are not persuasive. The broadest reasonable interpretation of the claims as recited, recite instructions for a person to follow, possibly a medical practitioner or a physician or a patient, to administer a questionnaire to a patient, either by a medical practitioner or a physician, or a patient receiving a questionnaire and filling out a questionnaire, but for the recitation of generic computer components. Eliminating the need by changing the type of user to a user instead of a doctor for reporting medical information does not amount to a technical improvement since the identification of reducing administrative costs by changing user roles (Specification Paragraphs [0004]-[0005]) is not enough to overcome the abstract idea and the claims are tailored to address 
In response to argument (2), the Examiner disagrees with the Applicant. The comparison of Example 42 to the recited claims is not sufficient enough to overcome the 35 U.S.C. 101 rejections. The Applicant argues that the steps of “collects and stores information acquired from a user over time, transforms the information to provide scalar values representing a quality of life measure overtime, provides the transformed information to the user, and transmits information collected from the user to a remote device for evaluation by a medical practitioner” are similar to Example 42. The steps of “collects and stores information acquired from a user over time” encompasses a general process for collecting and storing information, and as recited in the claims do not differentiate the recited portion as more than a method of organizing human activity. The step of “transforms the information to provide scalar values representing a quality of life measure overtime” is not similar to the step of “c) converting, by a content server, the non-standardized updated information into the standardized format” and the Examiner disagrees that the step of recording a value as transforming a quality measure, as the claimed portion as recited amounts to merely choosing a number to represent a life measure based on a scale of numbers. The step of “transmits information collected from the user to a remote device for evaluation by a medical practitioner” is not similar to the step of “f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information” as the Applicant’s recited claimed portion does not expand on how the information is communicated, as Example 42 illustrates the utilization of a computer network for transmitting information in real time, and the Applicant’s step does not fully integrate the abstract idea. The 35 U.S.C. 101 rejections stand.
In response to argument (3), the Examiner agrees with the Applicant. Moturu and Dawson do not specifically teach a subjective assessment of a social factor with an objective assessment of an illness factor to provide a quality of life measure associated with a chronic gastrointestinal indication of a subject, as the amended claims now recite that the illness factor is an objective measurement of a health characteristic of the subject, selected from a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count of the user, or a weight of the user. The Examiner has supplemented Melker et al. (U.S. Patent Pre-Grant Publication No. 2007/0258894) to overcome the deficiencies of the combination of Moturu and Dawson. Melker teaches the collection of both white blood cell counts and red blood cell counts at different periods of time. The newly amended claims do not overcome the new 35 U.S.C. 103 rejections. The 35 U.S.C. 103 rejections stand.
In response to argument (4), the Examiner disagrees with the Applicant. The arguments for argument (4) bear dependency on argument (3), and with the supplementation of Melker, argument (4) is argued as described above and the claims that argument (4) was in reference to are rejected as described above. The 35 U.S.C. 103 rejections stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bluth (U.S. Patent Pre-Grant Publication No. 2009/0240115), describes community based managed health kiosk systems for solicitation of patients for medical testing and health studies, Walker et al. (U.S. Patent Pre-Grant Publication No. 2014/0257852), describes identifying a modification to a user's health care record stored in a database and identifying specified terms, and Honka et al. ("Rethinking Health: ICT-Enabled Services to Empower People to Manage Their Health"), describes managing patient health with the assistance of ICT- enabled services.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626